UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

ADRIAN THOMAS,

                          Plaintiff,

         v.                                   1:17-CV-626
                                                  (DJS)
ADAM MASON, RONALD FOUNTAIN,
TIM COLANERI, and MICHAEL SIKIRICA,

                      Defendants.
____________________________________

APPEARANCES:                             OF COUNSEL:

OFFICE OF BRETT H. KLEIN, PLLC           BRETT H. KLEIN, ESQ.
Counsel for Plaintiff
305 Broadway
Suite 600
New York, New York 10007

PATTISON SAMPSON GINSBERG                JOSEPH T. PERKINS, ESQ.
& GRIFFIN, PLLC
Counsel for Defendants Mason, Fountain
and Colaneri
22 First Street
P.O. Box 208
Troy, New York 12181-0208

BAILEY JOHNSON, PC                       CRYSTAL R. PECK, ESQ.
Counsel for Defendant Sikirica           JOHN W. BAILEY, ESQ.
5 Pine West Plaza
Suite 507
Washington Avenue Extension
Albany, New York 12205

DANIEL J. STEWART
United States Magistrate Judge
                                       DECISION and ORDER

                                          I. BACKGROUND

        Plaintiff commenced this action with the filing of a Complaint on June 12, 2017.

Dkt. No. 1. Plaintiff subsequently filed an Amended Complaint. Dkt. No. 31, Am.

Compl. Generally stated, the allegations in the Amended Complaint concern the arrest

and prosecution of Plaintiff on criminal charges in Rensselaer County, New York. See

generally id. Plaintiff was charged with the murder of his son and convicted following

trial. Id. at ¶ 2. That conviction was overturned, People v. Thomas, 22 N.Y.3d 629

(2014), and Plaintiff was ultimately acquitted at a retrial. Am. Compl. at ¶ 7. The

Amended Complaint included, inter alia, a claim that each Defendant denied him his right

to a fair trial through their “creation, forwarding to prosecutors, and use of false,

fabricated evidence.” Id. at ¶ 97. That claim was subsequently dismissed as barred by

the statute of limitations. Thomas v. City of Troy, 293 F. Supp. 3d 282, 295 (N.D.N.Y.

2018). 1 Presently pending is Plaintiff’s Motion for Reconsideration of that dismissal in

light of the Supreme Court’s decision in McDonough v. Smith, 139 S. Ct. 2149 (2019).

Dkt. No. 121. Defendants oppose the Motion. Dkt. Nos. 122 & 123.




1
  That Decision was issued by Chief United States District Judge Glenn T. Suddaby. The parties have since
consented to have the undersigned handle all further proceedings pursuant to 28 U.S.C. § 636(c). Dkt. No. 111.
This Court may properly reconsider the prior ruling even though it was made by Judge Suddaby. Wingate v. City of
New York, 2017 WL 3498698, at *2 (N.D.N.Y. Aug. 15, 2017).
                                                       2
                                    II. DISCUSSION

       Generally, the law of the case doctrine “posits that when a court decides upon a

rule of law, that decision should continue to govern the same issues in subsequent stages

in the same case.” Arizona v. California, 460 U.S. 605, 618 (1983). Under appropriate

circumstances, however, reconsideration is appropriate. See FED. R. CIV. P. 60(b);

N.D.N.Y.L.R. 7.1(g). “The major grounds justifying reconsideration are an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992) (citing authorities) (internal quotation omitted); see also

Washington Nat. Life Ins. Co. of New York v. Morgan Stanley & Co. Inc., 974 F. Supp.

214, 219 (S.D.N.Y. 1997) (citing cases) (“Courts may reconsider previous holdings in the

same litigation if there has been an intervening change in the law.”). An opinion from

the Supreme Court, of course, is a decision that could justify reconsideration of a prior

ruling. United States v. Plugh, 648 F.3d 118, 124 (2d Cir. 2011). While Defendants

oppose the Motion, they do not do so on the ground that McDonough is not an intervening

change of law. See Dkt. Nos. 122 & 123. The parties instead dispute whether the

particular facts of this case are controlled by the outcome in McDonough.

       The question presented in McDonough was when a cause of action for a fabricated-

evidence claim accrues. McDonough v. Smith, 139 S. Ct. at 2153. The Second Circuit

had concluded that such a claim was distinct “from a malicious prosecution claim, and

that it accrued when (1) McDonough learned that the evidence was false and was used
                                            3
against him during the criminal proceedings; and (2) he suffered a loss of liberty as a

result of that evidence.” McDonough v. Smith, 898 F.3d 259, 265 (2d Cir. 2018). The

Supreme Court reversed, specifically analogizing the claim to one for malicious

prosecution, finding that such a claim could not be brought prior to the favorable

termination of the prosecution. McDonough v. Smith, 139 S. Ct. at 2156. The Court went

on to conclude that “[t]here is not a complete and present cause of action to bring a

fabricated-evidence challenge to criminal proceedings while those criminal proceedings

are ongoing.” 139 S. Ct. at 2158 (emphasis added) (internal quotations and citations

omitted).

       The New York Court of Appeals decision in Plaintiff’s case expressly did not

terminate the criminal proceedings, but ordered a new trial. People v. Thomas, 22 N.Y.3d

at 647. The criminal proceedings against Plaintiff, therefore, were ongoing even after the

Court of Appeals decision. In fact, a court appearance to schedule the new trial was held

less than two weeks after the Court of Appeals decision. See Bob Gardinier, New Trial

Date    Set    in   2008     Baby     Death,    TIMES     UNION     (Mar.    5,    2014),

https://www.timesunion.com/local/article/New-trial-date-set-in-2008-baby-death

5291037.php. The retrial began in May 2014. Am. Compl. at ¶ 63. Plaintiff was

acquitted in June 2014. Id. at ¶ 7. Under the plain terms of the Supreme Court’s decision,

therefore, it would seem that the initial determination that Plaintiff’s fair trial claim

accrued in February 2014 at the time of the Court of Appeals decision does not survive

McDonough. Instead, after that opinion it appears clear that Plaintiff’s claim regarding
                                            4
“fabricated evidence began to run when the criminal proceedings against him terminated

in his favor - that is, when he was acquitted at the end of his second trial.” McDonough

v. Smith, 139 S. Ct. at 2161.

           Defendants contend that Plaintiff articulates an “overly broad reading” of

McDonough, Dkt. No. 122 at p. 1, and instead urge the Court to focus on the Supreme

Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994). Id. at p. 2. In McDonough,

the Court stated that “[o]nly once the criminal proceeding has ended in the defendant’s

favor, or a resulting conviction has been invalidated within the meaning of Heck . . . will

the statute of limitations begin to run.” McDonough v. Smith, 139 S. Ct. at 2158 (citing

Heck v. Humphrey, 512 U.S. at 486-487). Counsel for Defendant Sikirica argues that this

case is controlled by the latter half of this statement and that the Court of Appeals decision

in Plaintiff’s case invalidated Plaintiff’s conviction within the meaning of Heck and so

that event began the limitations period. See Dkt. No. 122 at p. 2. 2 Defendants’ position

is not persuasive for several reasons.

           First, as Judge Suddaby has already recognized in this case, the reversal of a

criminal conviction with a remand for a new trial is not a “favorable termination” for

purposes of establishing the elements of a malicious prosecution claim, Thomas v. City of

Troy, 293 F. Supp. 3d at 294 (citing DiBlasio v. City of New York, 102 F.3d 654, 658 (2d

Cir. 1996)), and so it is not at all clear that such a reversal would be considered an



2
    The remaining Defendants adopt this argument as well. Dkt. No. 123.
                                                        5
invalidation of the conviction within the meaning of Heck. Stein v. Cty. of Westchester,

N.Y., 410 F. Supp. 2d 175, 179-80 (S.D.N.Y. 2006) (analogizing Heck’s invalidation

requirement to malicious prosecution favorable termination rule).

         Second, while this case differs factually from McDonough, largely with regard to

the fact that Plaintiff here does not name the actual prosecutor as a defendant, the policy

considerations emphasized by the Court in reaching its conclusion are just as strong here

as they were in McDonough. Those considerations undercut Defendants’ position. Chief

among these concerns was that requiring plaintiffs to commence civil actions prior to the

conclusion of criminal proceedings “would run counter to core principles of federalism,

comity, consistency and judicial economy,” McDonough v. Smith, 139 S. Ct. at 2158, by

creating a system under which the civil action might be used to collaterally attack the

criminal proceedings and increasing the risk of “conflicting civil and criminal

judgments.” Id. at 2157. The Court also recognized the practical complications of

requiring a fabricated evidence claim to be brought prior to the close of criminal

proceedings. Specifically, the Court was concerned that a plaintiff required to do so “risks

tipping his hand as to his defense strategy, undermining his privilege against self-

incrimination, and taking on discovery obligations not required in the criminal context.”

McDonough v. Smith, 139 S. Ct. at 2158. 3



3
  These concerns likely may not have been implicated here given how quickly the retrial was scheduled and held,
but finding that Plaintiff’s claim accrued at the time of the Court of Appeals reversal would have required Plaintiff
to devote time and attention to commencing a civil claim at the same time he was preparing for a criminal retrial
which would present a similarly difficult choice for the Plaintiff. McDonough v. Smith, 139 S. Ct. at 2158.
                                                         6
         Indeed, finding that this claim accrued only after Plaintiff’s acquittal is entirely

consistent with what the McDonough Court saw as Heck’s “pragmatic concerns with

avoiding parallel criminal and civil litigation over the same subject matter and the related

possibility of conflicting civil and criminal judgments.” McDonough v. Smith, 139 S. Ct.

at 2157 (citing Heck v. Humphrey, 512 U.S. at 484-85). 4 Under McDonough the Court

concludes that Plaintiff’s fabricated-evidence claim accrued upon his ultimate acquittal,

not the reversal of his initial conviction. The Court, therefore, grants the Motion for

Reconsideration and Plaintiff’s fabricated-evidence claim is reinstated.

                                            III. CONCLUSION

         ACCORDINGLY, it is

         ORDERED, that Plaintiff’s Motion for Reconsideration is GRANTED.

Dated: November 18, 2019
      Albany, New York




4
 The individual Defendants employed by the City of Troy note in opposing the Motion that they did not testify at
Plaintiff’s retrial and that it did not include evidence regarding Plaintiff’s alleged confession. Dkt. No. 123. They
offer no explanation, however, as to why this should alter the Court’s analysis.
                                                         7
